Appeal by defendants from a judgment of the Supreme Court, Kings County, rendered February 8, 1963 on their pleas of guilty, convicting each of them of the possession of policy slips (Penal Law, § 975), and: (a) sentencing defendant Marsh to serve a term of six months in the New York City Penitentiary and to pay a fine of $250; and (b) sentencing defendant Bond to serve a term of three months in the City Prison and to pay a fine of $250. The only issue raised is that the sentences imposed were excessive. As to the defendant Marsh: Judgment affirmed. No opinion. As to the defendant Bond: Judgment modified on the law and on the facts to the extent of: (a) striking out the provision imposing the term of three months’ imprisonment; and (b) substituting therefor a provision placing her on probation for a period of three months. As so modified, judgment affirmed as to defendant Bond. In our opinion, under all the circumstances, the imposition of a prison term upon the said defendant Bond was unduly severe. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hopkins, JJ., concur.